[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JUL 10, 2006
                                No. 06-10068                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 03-00934-CV-TWT-1

SYBIL JACKSON,


                                                              Plaintiff-Appellant,

                                     versus

HENNESSY AUTO,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (July 10, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Sybil Jackson appeals pro se the district court’s grant of summary judgment

in favor of her former employer, Hennessy Auto (Hennessy), as to her complaint
alleging hostile work environment sexual harassment, sex discrimination, and

retaliation. On appeal, Jackson only disputes the date of her termination from

Hennessy and does not otherwise dispute the district court’s order. The district

court did not err, and we affirm.

       “We review de novo the district court’s grant of summary judgment,

applying the same standard as the district court” and viewing “all evidence and

factual inferences reasonably drawn from the evidence in the light most favorable

to the non-moving party.” Burton v. Tampa Housing Authority, 271 F.3d 1274,

1276-77 (11th Cir. 2001). “A grant of summary judgment may be upheld on any

basis supported by the record.” Id. at 1277.

      Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “A party moving

for summary judgment has the burden of showing that there is no genuine issue of

fact.” Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990) (quotations and

citation omitted). “Once the moving party has properly supported its motion for

summary judgment, the burden shifts to the non-moving party to come forward

with specific facts showing that there is a genuine issue for trial.” Bailey v. Allgas,



                                           2
Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (emphasis, quotations, and citations

omitted). “A party opposing a properly submitted motion for summary judgment

may not rest upon mere allegation or denials of his pleadings, but must set forth

specific facts showing that there is a genuine issue for trial.” Eberhardt, 901 F.2d

at 1580 (quotations and citation omitted).

      Here, the district court gave Jackson timely notice of its intent to rule on

Hennessy’s motion for summary judgment, as required under Rule 56(c) of the

Federal Rules of Civil Procedure, advising her of her rights under that rule and

how best to defend the motion. See Griffith v. Wainwright, 772 F.2d 822, 825-26

(11th Cir. 1985) (holding summary judgment cannot be entered against a pro se

party unless that party has been given notice of his rights under the rule and how

he might best defend them). Jackson, however, did not file a response to

Hennessy’s motion for summary judgment or proffer any evidence to support a

material issue of fact for trial. Therefore, the district court did not err in finding

there was no genuine issue of material fact.

      Furthermore, Jackson does not make any arguments in her appellate brief

that the district court erred in granting summary judgment for Hennessy. “Issues

that are not clearly outlined in an appellant’s initial brief are deemed abandoned.”

Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir. 1999). Even



                                             3
though this Court affords liberal construction to pro se pleadings, a pro se litigant

who offers no substantive argument on an issue in her initial brief abandons a

challenge to that issue on appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th

Cir.1994) (noting a pro se litigant abandons an issue by not challenging it on

appeal).

      Regardless, the district court did not err in granting summary judgment in

favor of Hennessy on the merits of all three claims. Regarding Jackson’s hostile

work environment sexual harassment claim, the magistrate found, in pertinent part,

that Jackson could not meet the liability prong of a prima facie case because

Hennessy’s response to the reported harassment was appropriate and reasonable,

despite having failed to prevent future harassment. Where the perpetrator of the

harassment is a co-employee of the victim, the employer will be held directly liable

only if it knew, or should have known, of the harassing conduct and failed to take

remedial action. Breda v. Wolf Camera & Video, 222 F.3d 886, 889 (11th Cir.

2000). To be appropriate, “[t]he ‘remedial action’ must be reasonably likely to

prevent the misconduct from recurring.” Kilgore v. Thompson & Brock Mgmt.,

Inc., 93 F.3d 752, 754 (11th Cir. 1996). Hennessy investigated Jackson’s

allegations, interviewed Smith, and issued a written reprimand prohibiting Smith

from talking to coworkers outside of work without their permission. This is



                                           4
reasonable, given that Jackson had made no prior complaints against Smith, the

conduct of which Jackson complained included primarily unwanted and

inappropriate contact outside of work, and Hennessy did not have any problems

with Smith harassing other women and found Smith’s version of events credible.

      Regarding Jackson’s sex discrimination claim, the magistrate found Jackson

failed to make out a prima facie case because, unlike Jackson’s proffered

comparator, Jackson’s violation of Hennessy’s policy could cause Hennessy to

suffer sanctions. To make out a prima facie case, a plaintiff must show, among

other things, that a comparator employee was “‘involved in or accused of the same

or similar conduct,’ yet [was] disciplined in a different more favorable manner.”

Anderson v. WBMG-42, 253 F.3d 561, 564 (11th Cir. 2001) (citation omitted).

“The most important factors in the disciplinary context are the nature of the

offenses committed and the nature of the punishments imposed.” Maniccia v.

Brown, 171 F.3d 1364, 1368 (11th Cir. 1999) (quotations and citation omitted).

Jackson’s husband drove Jackson’s personal vehicle with Hennessy dealer tags,

which, in addition to violating Hennessy’s policy, subjected Hennessy to the

possibility of fines or the revocation of dealer plates. By contrast, Freeman,

Jackson’s identified comparator, violated Hennessy’s policy forbidding family

members to drive demo cars by allowing his wife to drive his demo car. Hennessy



                                          5
did not view an infraction of its demo car policy to be serious. Therefore, Jackson

and Freeman were not sufficiently similarly situated to support a prima facie case

of sex discrimination.

      Lastly, regarding Jackson’s retaliation claim, the magistrate found Jackson

failed to demonstrate pretext. The magistrate reasoned that, although temporal

proximity existed between Jackson’s complaint and her termination, Jackson could

not show Hennessy’s firing Jackson for violation of its policy on the use of dealer

tags was pretextual. Although a plaintiff can use temporal proximity to show a

defendant’s proffered reason for termination was pretextual, temporal proximity

alone does not establish pretext. See Wascura v. City of South Miami, 257 F.3d

1238, 1244-45 (11th Cir. 2001) (discussing pretext in the discrimination context).

Jackson does not offer any evidence of pretext beyond temporal proximity.

Furthermore, the evidence in the record shows Hennessy terminated Jackson

because she violated Hennessy’s policy on dealer tags, which, because of the

potential sanctions it could incur the dealership, Hennessy viewed as a serious

violation.

      AFFIRMED.




                                          6